PER CURIAM.
This is an appeal from a judgment of the district court granting an exception of pre*413maturity and dismissing plaintiff’s suit without prejudice. From that judgment, plaintiff appeals.
Plaintiff filed a medical malpractice action against Dr. Lowell M. Hurwitz and Chalmette General Hospital. Dr. Hurwitz is a health care provider certified as an enrollee under medical malpractice review panel. Plaintiff failed to file a claim under the panel prior to institution of suit as required under R.S. 40:1299.47(B)(l)(a)(i). Accordingly, the exception of prematurity was properly granted.
Plaintiff raises a totally irrelevant argument on the constitutionality of “caps” which has nothing to do with an exception of prematurity. This argument is totally without merit.
For the reasons discussed, the judgment below is affirmed.
AFFIRMED.